EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Attorney John Rowe on 12/31/2021.
The application has been amended as follows: 

In the claims:
9. (Currently Amended) A system for applying positive end expiratory pressure (PEEP) in ventilation of lungs of a patient, the system comprising:
an exhalation line configured to be in fluid communication with the lungs of the patient and to receive exhaled gas from the lungs of the patient;
a pressure-operated valve coupled to the exhalation line and configured to restrict fluid flow therefrom, thereby applying positive end expiratory pressure during exhalation of air from the lungs of the patient, in response to a control pressure applied on an actuator of the pressure- operated valve;
an actuator line coupling the pressure-operated valve control to a source of pressurized breathable gas and configured to supply the pressurized breathable gas to apply the control pressure on the actuator of the pressure-operated valve with the pressure-operated valve between the exhalation line and the actuator line;


an outlet line coupled to the pressure-operated valve and in fluid communication with approximately atmospheric pressure, the outlet line being downstream from the pressure- operated valve and the exhalation line such that the exhaled gas flows from the exhalation line, through the pressure-operated valve, and out the outlet line; and
a supply valve coupleable to the source of pressurized breathable gas and coupled to the actuator line and to the inhalation line and configured to control supply of the pressurized breathable gas to the actuator line and the inhalation line.

18. (Currently Amended) A method for controlling application of positive end expiratory pressure (PEEP) in ventilation of lungs of a patient, the method comprising:
placing a pressurizable channel in fluid communication with the lungs of the patient for accepting exhaled gas therefrom;
operating a pressure-controllable valve to control flow of the exhaled gas in the pressurizable channel by applying pressure from an actuator line at an actuator of the pressure- controllable valve, the pressure controllable valve located between the actuator line and the pressurizable channel;
placing an outlet line in fluid communication with approximately atmospheric pressure and coupled to the pressure-controllable valve with the outlet line being downstream from the pressure-controllable valve and the pressurizable channel such that the exhaled gas flows from the pressurizable channel, through the pressure-controllable valve, and out the outlet line; and
controllable valve.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
The prior art of record fails to teach an electrically-controllable valve coupled to the actuator line and controlling the pressure applied by fluid from the source of pressurized fluid to the actuator of the diaphragm valve effective to control a position of the actuator and the diaphragm in the diaphragm valve; an outlet line coupled to the diaphragm valve and in fluid communication with approximately atmospheric pressure, the diaphragm valve being positioned between the exhalation line and the outlet line; and a controller operably coupled to the electrically-controllable valve and configured to change the positive end expiratory pressure by directing operation of the electrically-controllable valve as substantially claimed in claim 1.  These limitations in combination with the rest of the limitations of claim 1 are not reasonably taught or suggested by the prior art of record.
The prior art of record fails to teach an outlet line coupled to the pressure-operated valve and in fluid communication with approximately atmospheric pressure, the outlet line being downstream from the pressure- operated valve and the exhalation line such that the exhaled gas flows from the exhalation line, through the pressure-operated valve, and out the outlet line; and
a supply valve coupleable to the source of pressurized breathable gas and coupled to the actuator line and to the inhalation line and configured to control supply of the pressurized breathable gas to the actuator line and the inhalation line as substantially claimed in claim 9. These limitations 
The prior art of record fails to teach placing an outlet line in fluid communication with approximately atmospheric pressure and coupled to the pressure-controllable valve with the outlet line being downstream from the pressure-controllable valve and the pressurizable channel such that the exhaled gas flows from the pressurizable channel, through the pressure controllable valve, and out the outlet line; and controlling a solenoid valve to apply the pressure at the actuator of the pressure controllable valve as substantially claimed in claim 18. These limitations in combination with the rest of the limitations of claim 18 are not reasonably taught or suggested by the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LATOYA M LOUIS whose telephone number is (571)270-5337. The examiner can normally be reached M-F 1 pm-11:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LaToya M Louis/Primary Examiner, Art Unit 3785